t c summary opinion united_states tax_court dee w stotts petitioner v commissioner of internal revenue respondent docket nos 9824-11s l 19367-11s l filed date dee w stotts pro_se amy b ulmer for respondent summary opinion gerber judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the these cases were consolidated for trial and opinion by order of the court on date petition was filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent issued to petitioner notices of determination concerning collection action s under sec_6320 and or notices that sustained proposed levy actions for petitioner’s unpaid employment_tax liabilities for the periods ending june and date we consider here whether respondent’s rejection of a proposed installment_agreement during the administrative_proceeding or respondent’s litigation representative’s failure to accept petitioner’s offer-in-compromise was an abuse_of_discretion background during the tax periods under consideration petitioner was self-employed and filed form sec_941 employer’s quarterly federal tax_return for the periods ended june and date the returns reflected balances due but petitioner did not remit payment respondent assessed the unpaid employment_tax unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times date employment_tax for the quarter ended date june quarter respondent mailed to petitioner a letter notice_of_intent_to_levy and notice of your right to a hearing on date petitioner filed a form request for a collection_due_process or equivalent_hearing respondent’s settlement officer on date sent petitioner a letter acknowledging petitioner’s request and set a date telephone conference in addition respondent’s settlement officer requested that petitioner submit a form 433-a collection information statement for wage earners and self-employed individuals or a form 433-b collection information statement for businesses supporting financial information a signed form_941 for the period ending date proof of federal tax deposits for the period ending date and a profit and loss statement for the year and the beginning portion of petitioner on date faxed a form 433-b to the settlement officer but did not provide any of the remaining requested information during the date telephone conference petitioner did not provide any additional information did not dispute the outstanding liability and requested that his account be placed in noncollectible status for four months to give him time to improve his financial situation in that regard petitioner informed the settlement officer that he could not become current on his employment_tax deposits petitioner did not propose any other viable collection alternatives the settlement officer advised petitioner that the proposed collection action would be sustained on date the settlement officer issued a notice_of_determination sustaining the proposed collection action in response petitioner filed a petition with this court seeking review of respondent’s determination docket no 9824-11s l date employment_tax for the date quarter september quarter respondent on date mailed to petitioner a letter petitioner timely filed a form in his form petitioner requested an installment_agreement as a collection alternative respondent’s settlement officer on date sent petitioner a letter acknowledging petitioner’s request and scheduled a telephone conference to be held on date in addition respondent’s settlement officer requested that petitioner submit a form 433-a or a form 433-b supporting financial information a signed form_941 for the period ending date proof of federal tax deposits for the period ending date and a profit and loss statement for the year and the beginning portion of petitioner provided a form 433-a a form 433-b detailed supporting financial documentation and other information the settlement officer requested during the date telephone conference petitioner again requested that his account be placed in noncollectible status petitioner did not question the merits of the outstanding liability for purposes of considering an installment_agreement as a collection alternative petitioner claimed that his monthly expenses for food clothing and related expenses were dollar_figure after reviewing the materials petitioner provided the settlement officer determined that petitioner’s monthly expense claim of dollar_figure exceeded the national standard for petitioner’s locality by approximately dollar_figure on the basis of that determination the settlement officer concluded that petitioner could make monthly installment payments on his outstanding employment_tax liability of dollar_figure and that he did not qualify for noncollectible status or lesser amounts of monthly installment payments the settlement officer’s attempts to reach petitioner for further discussions of his collection matter were unsuccessful as petitioner did not return calls or respond to a telephone message left with petitioner’s receptionist on date the settlement officer issued a notice_of_determination sustaining the proposed collection action in response petitioner filed a petition with this court seeking review of respondent’s determination docket no 11s l petitioner’s docketed tax_court cases on date respondent’s motion for summary_judgment in the june quarter case was filed and the case was called at the date san francisco trial session at the trial session respondent’s counsel represented that it was possible that the case could be resolved by petitioner’s filing an offer-in- compromise further respondent’s counsel advised that he was willing to withdraw the motion for summary_judgment and he also proposed that the case be continued the case was continued by this court’s order dated date on date respondent forwarded a form_656 offer-in- compromise offer with instructions and asked petitioner to fill out and return various forms in support of his offer on date petitioner forwarded to respondent his offer along with various forms the offer was returned to petitioner with the advice that he needed to include all of his liabilities in the offer including those for the employment_tax quarters ending september and date petitioner was further advised that his revised offer would be considered if it contained the necessary information petitioner resubmitted his offer along with a letter on date petitioner offered to settle the outstanding liabilities for dollar_figure payable in five dollar_figure installments on date both of petitioner’s collection cases were scheduled for trial in san francisco on date on date respondent advised petitioner that his offer was processable and was being sent for consideration respondent’s counsel further advised that he would attempt to continue the june quarter case from the date trial session on date petitioner’s case was again continued on date respondent’s motion for summary_judgment was filed in petitioner’s september quarter case petitioner moved for a continuance respondent did not object and the court granted a continuance and denied respondent’s motion for summary_judgment without prejudice to renew it at a future date at this point petitioner had two continued collection cases pending in this court and respondent’s offer specialist was considering an offer that covered both liabilities on date respondent’s offer specialist called petitioner and left a message requesting certain specific information on date petitioner called the offer specialist and left a voice message requesting that the offer specialist’s request for information be reduced to writing and sent to petitioner petitioner received date notices from the court notifying him that his cases docket nos 9824-11s l and 19367-11s l were scheduled for trial in san francisco on date on date petitioner sent a letter to respondent’s counsel asking about the status of his offer respondent’s counsel responded in a date letter advising that the offer specialist had on date in accord with petitioner’s oral request sent a written request to petitioner for additional information respondent’s counsel further advised that after petitioner did not respond to the written request the offer specialist sent petitioner a letter returning petitioner’s offer because of his failure to respond petitioner did not receive either letter and he believes it was because of his providing an incorrect address in his revised offer discussion at the trial of these consolidated cases petitioner argued that there was an abuse_of_discretion because of respondent’s failure to properly consider his offer and rejection of a proposed installment_agreement in the september employment case when a taxpayer fails to pay an outstanding federal tax_liability sec_6331 authorizes the commissioner to collect the tax by levy on a taxpayer’s property the commissioner must first issue a final notice_of_intent_to_levy and notify the taxpayer of the right to an administrative hearing before the irs office of appeals sec_6330 after receiving such notice a taxpayer may request an administrative hearing before the office of appeals sec_6330 if the taxpayer is dissatisfied with the result the taxpayer can appeal the commissioner’s determination to this court pursuant to sec_6330 petitioner self-assessed the liabilities in question and accordingly our review is limited to deciding whether respondent’s determination to proceed with collection was an abuse_of_discretion the standard for reaching our decision is whether the determination was arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir the settlement officer is required to consider the following factors whether the requirements of applicable law and administrative procedure have been met by respondent’s personnel see sec_6330 the attachments to the notices of determination set forth that the settlement officer complied with this requirement and petitioner did not challenge the verification requirement any relevant issue s relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives see sec_6330 the settlement officer must determine whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 there is no abuse_of_discretion when a settlement officer rejects an offer or an installment_payment arrangement because the taxpayer’s ability to pay is greater than the amount he proposes to pay under the collection alternative 447_f3d_706 9th cir aff’g tcmemo_2004_13 in that regard a settlement officer may use the local amounts from the national standard allowances for housing and utilities rather than the taxpayer’s actual expenses 124_tc_165 aff’d 454_f3d_782 8th cir fernandez v commissioner tcmemo_2008_210 mcdonough v commissioner tcmemo_2006_234 aff’d in part sub nom 568_f3d_710 9th cir for the september quarter employment_tax case petitioner’s proposed expenses in connection with his request for an installment_payment arrangement exceeded the local standard allowances for housing and utilities by more than dollar_figure per month it was reasonable for the settlement officer to reach that conclusion relying on the above-referenced standards because no collection alternative other than petitioner’s request that the collection be delayed for four months was advanced for the june quarter employment_tax case there is no need to give further consideration to the collection alternative aspect for that case accordingly we must hold that there was no abuse_of_discretion by respondent’s officers in the administrative consideration of whether to proceed with collection of petitioner’s june and date quarterly employment_tax liabilities finally we consider petitioner’s argument that respondent failed to properly consider his offer-in-compromise regarding his outstanding employment_tax liabilities at the outset we note that petitioner did not advance an offer-in- compromise during the administrative_proceeding in either case the offer was made to respondent’s counsel after these consolidated cases were docketed and pending before this court accordingly the offer-in-compromise was an offer to settle the cases pending before this court and was also the reason why this court granted continuances from trial the statutory mandate granting this court in docket no 9874-11s l continuances from two prior trial sessions were granted and in docket no 19367-11s l one prior continuance was granted jurisdiction to review respondent’s determinations to proceed with collection does not provide for review of the parties’ discussions concerning collection alternatives made during the pending litigation likewise our court’s procedural rules in the litigations process do not extend to reviewing the parties’ settlement negotiations during the pendency of cases before the court the fact that the parties were unable to reach an agreement or that petitioner failed to receive communication s from respondent’s employees is therefore of no consequence under the circumstances we conclude and hold that there was no abuse_of_discretion by respondent and the determinations to proceed with collection in these cases will stand decisions will be entered for respondent
